COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-06-427-CV



MILTON SQUIERS, M.D. AND COOK 	APPELLANT
S

CHILDREN'S PHYSICIAN NETWORK, 

AND STEPHEN A. SCHULMAN	



V.



MARGARET ALLISON WELCH, INDIVIDUALLY 	APPELLEE

AND IN HER CAPACITY AS GUARDIAN OF THE 

ESTATE OF ETHAN CONNLEE DUNFEE, A MINOR

 
 

----------

FROM PROBATE COURT OF DENTON COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered “Appellants’ Motion To Dismiss Appeal” filed by Milton Squiers, M.D. and Cook Children's Physician Network, and the “Joint Motion To Dismiss Appeal” filed by appellant Stephen A. Schulman and appellee.  It is the court’s opinion that the motions should be granted; therefore, we dismiss this appeal as moot.  
See
 T
EX.
 R. A
PP.
 P. 42.1(a), 43.2(f).

Costs of the appeal shall be paid by the party incurring the same
, for which let execution issue.  
See 
Tex. R. App. P.
 
43.4.



PER CURIAM



PANEL D:  DAUPHINOT, HOLMAN, and GARDNER, JJ.



DELIVERED:  January 11, 2007

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.